Case 4:19-cr-00160-SDJ-KPJ Document 215 Filed 07/07/20 Page 1 of 2 PageID #: 644


                                        ORIGIN L
                          IN THE U ITED STATES DISTRICT COURT
                           FOR THE EASTER DISTRICT OF TEXAS
                                   SHERMAN DIVISION
                                                                            FILED
  UNITED STATES OF AMERICA                         § JUL 0 7 2020
                                                   § Clerk, U.S. District Court
  v.                                               § No. 4:19CR160 Eastern District of Te as
                                                   § Judge Jordan
  NICOLE RENE MARTINEZ (2)                         §
                                       FACTUAL BASIS
         The defendant, Nicole Rene Martinez, hereby stipulates and agrees that at all

 times relevant to the Second Superseding Indictment herein, the following facts were

 true:

         1. That the defendant, Nicole Rene Martinez, who is changing her plea to

 guilty, is the same person charged in the Second Superseding Indictment.

         2. That the events described in the Second Superseding Indictment occurred in

 the Eastern District of Texas and elsewhere.

         3. That Nicole Rene Martinez and one or more persons in some way or

 manner made an agreement to commit the crime charged in Count Two of the Second

 Superseding Indictment, to knowingly and intentionally possess with the intent to

 manufacture and distribute 45 kilograms or more of a mixture or substance containing a

 detectable amount of methamphetamine or 4.5 kilograms or more of methamphetamine

 (actual).

         4. That Nicole Rene Martinez knew the unlawful purpose of the agreement

 and joined in it with the intent to further it.




 Factual Basis - Page 1
Case 4:19-cr-00160-SDJ-KPJ Document 215 Filed 07/07/20 Page 2 of 2 PageID #: 645




      detectable amount of methamphetamine or 4.5 kilograms or more of methamphetamine

      (actual). This amount was involved in the conspiracy after the defendant entered the

      conspiracy, was reasonably foreseeable to the defendant, and was part of jointly

     undertaken activity.

              6. That Nicole Rene Martinez s role in this conspiracy was to supply co¬

      conspirators with kilogram quantities of methamphetamine from various sources, whidr

     was-imported from. Mexieoy-which would then be distributed to other co-conspirators and

      co-defendants during the term of the conspiracy in the Eastern and Northern Districts of

     Texas.


                   DEFENDANT S SIGNATURE AND ACKNOWLEDGMENT

              7. I have read this Factual Basis and the First Superseding Indictment and

     have discussed them with my attorney. I fully understand the contents of this Factual

     Basis and agree without reservation that it accurately describes the events and my acts.

         Dated:                                            j
                                               NICOLE RENE MART NE "
                                               Defendant

        COUNSEL FOR DEFENDANT’S SIGNATURE AND ACKNOWLEDGMENT

              8. I have read this Factual Basis and the First Superseding Indictment and

     have reviewed them with my client. Based upon my discussions with the defendant, I am

     satisfied that the defendant understands the Factual Basis and the First Superseding

     Indictment.

         Dated: a j/cs            ?
                                               BILLY JACK STOVALL, II
                                               Attorney for the defendant


     Factual Basis - Page 2
